DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 9, 11-13, 16, 17, 19-23, and 25-33 are pending.
Claims 1-6, 8, 9, 11-13, 16, 22, 23, and 25 remain withdrawn.
Newly presented claims 26-33 are within the scope of the elected invention and are therefore joined with the elected group. 
Accordingly, claims 17, 19-21, and 26-33 are examined on the merits in the present office action. 
This action is made FINAL.
Any previous rejection not recited below has been withdrawn in view of the amendments. 

Examiner’s Note
The Applicant amended claim 17 to cancel the recitation “e.g” from parts (d) and (f). Therefore, a similar amendment is suggested for part (e). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 20, 21, and 26-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raillard et al (US PGPub 20020155571; published 24 October 2002).
Regarding instant claims 17, 20, 21, and 26-33, Raillard et al disclose a vector or expression vector (expression cassette) comprising a nucleic acid encoding SEQ ID NO: 89 (claims 1, 14, 16); wherein said sequence hydrolyzes triazine (claims 3, 6). SEQ ID NO: 89 shares 99.4% identity to instant SEQ ID NO: 2 and comprises a mutation at position 93 relative to instant SEQ ID NO: 2 (see alignment below – mutation bolded and underlined). It is understood that to express the nucleic acid sequence, it would necessarily be operably linked to a promoter unit. This is further disclosed by Raillard, wherein several suitable promoters heterologous to the nucleic acid above are provided as preferred embodiments for the expression vector [0063-0069]. Also, see “The vector containing the appropriate DNA sequence as described above, as well as an appropriate promoter or control sequence, may be employed to transform an appropriate host to permit the host to express the protein.” [0069]. Therefore, Raillard et al disclose operably linking a heterologous promoter to the nucleic acid sequence encoding SEQ ID NO: 89 as contained in an expression vector.
Raillard further discloses that triazine is a widely used herbicide [0003] and that the present sequence provides triazine degradation activity [0026-0027] – thereby providing herbicide tolerance to the host. Therefore, Raillard et al disclose the function and use of the polypeptide same as instantly claimed.
Also regarding instant claim 21, Raillard et al disclose an isolated polypeptide comprising SEQ ID NO: 89 (claims 30-34). 

This rejection is necessitated by Applicant’s amendment. 
US-09-796-990-89
; Sequence 89, Application US/09796990
; Patent No. US20020155571A1
; GENERAL INFORMATION:
;  APPLICANT: RAILLARD, SUN AI
;  APPLICANT:  MINSHULL, JEREMY
;  APPLICANT:  GUSTAFSSON, CLAES
;  TITLE OF INVENTION: TRIAZINE DEGRADING ENZYMES
;  FILE REFERENCE: 02-104510US
;  CURRENT APPLICATION NUMBER: US/09/796,990
;  CURRENT FILING DATE:  2001-02-28
;  PRIOR APPLICATION NUMBER: 60/185,809
;  PRIOR FILING DATE: 2000-02-29
;  NUMBER OF SEQ ID NOS: 611
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 89
;   LENGTH: 474
;   TYPE: PRT
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;   OTHER INFORMATION: peptide
US-09-796-990-89

  Query Match             99.5%;  Score 2458;  DB 3;  Length 474;
  Best Local Similarity   99.4%;  
  Matches  471;  Conservative    1;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MQTLSIQHGTLVTMDQYRRVLGDSWVHVQDGRIVALGVHAESVPPPADRVIDARGKVVLP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQTLSIQHGTLVTMDQYRRVLGDSWVHVQDGRIVALGVHAESVPPPADRVIDARGKVVLP 60

Qy         61 GFINAHTHVNQILLRGGPSHGRQLYDWLFNVLAPGQKAMRPEDVAVAVRLYCAEAVRSGI 120
              ||||||||||||||||||||||| |||||||: |||||||||||||||||||||||||||
Db         61 GFINAHTHVNQILLRGGPSHGRQFYDWLFNVVYPGQKAMRPEDVAVAVRLYCAEAVRSGI 120

Qy        121 TTINDNADSAIYPGNIEAAMAVYGEVGVRVVYARMFFDRMDGRIQGYVDALKARSPQVEL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TTINDNADSAIYPGNIEAAMAVYGEVGVRVVYARMFFDRMDGRIQGYVDALKARSPQVEL 180

Qy        181 CSIMEETAVAKDRITALSDQYHGTAGGRISVWPAPAITPAVTVEGMRWAQAFARDRAVMW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CSIMEETAVAKDRITALSDQYHGTAGGRISVWPAPAITPAVTVEGMRWAQAFARDRAVMW 240

Qy        241 TLHMAESDHDERLHWMSPAEYMECYGLLDERLQVAHCVYFDRKDVRLLHRHNVKVASQVV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TLHMAESDHDERLHWMSPAEYMECYGLLDERLQVAHCVYFDRKDVRLLHRHNVKVASQVV 300

Qy        301 SNAYLGSGVAPVPEMVERGMAVGIGTDDGNCNDSVNMIGDMKFMAHIHRAVHRDADVLTP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SNAYLGSGVAPVPEMVERGMAVGIGTDDGNCNDSVNMIGDMKFMAHIHRAVHRDADVLTP 360

Qy        361 EKILEMATIDGARSLGMDHEIGSIETGKRADLILLDLRHPQTTPHHHLAATIVFQAYGNE 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EKILEMATIDGARSLGMDHEIGSIETGKRADLILLDLRHPQTTPHHHLAATIVFQAYGNE 420

Qy        421 VDTVLIDGNVVMENRRLSFLPPERELAFLEEAQSRATAILQRANMVANPAWRSL 474
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 VDTVLIDGNVVMENRRLSFLPPERELAFLEEAQSRATAILQRANMVANPAWRSL 474

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 19-21, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Raillard et al (US PGPub 20020155571; published 24 October 2002).
With regards to instant claims 17, 20, 21, and 26-33, the teachings of Raillard are provided above. Again, Raillard provides a TriA polypeptide (SEQ ID NO: 89) sharing 99.4% identity with instant SEQ ID NO: 2 that comprises a mutation at position 93 relative to SEQ ID NO: 2 and that has triazine degradation activity and expression vectors comprising a nucleic acid encoding said polypeptide
Raillard does not explicitly disclose operably linking a root-specific promoter to the nucleic acid sequence. 
Raillard et al, however, teaches a remediation composition comprising a cell comprising the polypeptide and that the composition further comprises soil (claim 19). Additionally, Raillard et al teach “that high concentrations of triazine derivatives in soil can take quite a long time to dissipate” and that these “hydrolases are useful in a variety of soil and water treatments and other industrial and commercial applications” [0004][0007].

Given that Raillard suggests using plants expressing the mutant TriA enzyme to degrade triazine compounds in soil, it would have been obvious to one of ordinary skill in the art to utilize any known root-specific promoter to drive expression of the mutant TriA polynucleotide to express the polypeptide. One would have been motivated to do so because this combination of promoter and transgene would ensure expression in the roots of the plant, which is where the plant would be exposed to the triazine compounds. It would have required no more than ordinary skill and routine experimentation to design a particular expression cassette comprising any known root-specific promoter to drive expression of the mutant TriA polynucleotides. One would have done so because these mutants show enhanced activity against a wider range of substrates and are suggested and taught to be used to degrade triazines in soil. Thus, one would have been motivated to produce plants that express the polypeptide in the roots with the express purpose of growing the plant in soil containing triazine herbicide with the expectation that the plant would survive and have improved performance and/or decontaminate the soil as compared to a control plant lacking the sequence. 
	Accordingly, the claimed invention is rendered prima facie obvious in view of the teachings, suggestions, and motivations of the prior art. 

Conclusion
Claims 17, 19-21, and 26-33 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ashley K Buran/Primary Examiner, Art Unit 1662